Not For Publication in West's Federal Reporter

           United States Court of Appeals
                          For the First Circuit

No. 10-2477

                            RICHARD E. KAPLAN,

                           Plaintiff, Appellee,

                                       v.

              FIRST HARTFORD CORPORATION and NEIL ELLIS,

                         Defendants, Appellants.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

            [Hon. D. Brock Hornby, U.S. District Judge]


                                    Before

                 Torruella, Thompson, Circuit Judges,
                      and Saris,* District Judge.


     Lee H. Kozol, with whom Friedman & Atherton LLP, Peter W.
Culley, Pierce Atwood LLP, Joseph H. Groff, III and Jensen Baird
Gardner & Henry, were on brief for appellants.
     Ben Robbins, with whom Martin J. Newhouse and New England
Legal Foundation, as amicus curiae in support of appellant First
Hartford Corporation.
     Thomas C. Newman, with whom Richard L. O'Meara, Nicole L.
Bradick and Murray, Plumb & Murray, was on brief for appellee.



                              August 17, 2011




*
    Of the District of Massachusetts, sitting by designation.
          Per Curiam.   This case is affirmed on substantially the

same grounds as stated in the opinions of the district court.   See

Kaplan v. First Hartford Corp., 716 F. Supp. 2d 11 (D. Me. 2010);

Kaplan v. First Hartford Corp., 484 F. Supp. 2d 131 (D. Me. 2007).

The appeal is dismissed. Costs allowed to appellees.

          It is so ordered.




                                -2-